—In an action to recover damages for defamation, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Stark, J.), entered April 28, 1997, which, upon granting the defendants’ motion for summary judgment, is in favor of the defendants and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff James M. Catterson, a Deputy County Attorney of Suffolk County, commenced this action to recover damages for an allegedly defamatory statement published in a newspaper, The Three Village Herald, on January 4, 1995, by the defendants Susan Bridson, the author of the statement, and North Suffolk Publishing Corp., the publisher of the newspaper. The statement asserted that the plaintiff had “multiple ties” with a corporation that had received a lucrative car-leasing contract from Suffolk County.
The Supreme Court properly granted the defendants’ motion for summary judgment. Contrary to the . plaintiff’s contention, he failed to demonstrate by clear and convincing evidence that a material issue of fact existed as to whether the defendants published the allegedly defamatory statement with reckless disregard of the truth (see, Harte-Hanks Communications v Connaughton, 491 US 657, 659; Anderson v Liberty Lobby, 477 US 242, 254; New York Times Co. v Sullivan, 376 US 254, 279-280; Freeman v Johnston, 84 NY2d 52, 54-57, cert denied 513 US 1016). There was no evidence in the record that the defendants “entertained serious doubts” as to the truth of the published statement (St. Amant v Thompson, 390 US 727, 731; see, Freeman v Johnston, supra, at 58). Thompson, J. P., Pizzuto, Krausman and Florio, JJ., concur.